Citation Nr: 0317646	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-00 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1976 to August 1978. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in September 2002.  


REMAND

In a letter dated in January 2003, the Board informed the 
veteran of the Veterans Claims Assistance Act (VCAA), of the 
evidence needed to substantiate his claim, and of what 
evidence he was responsible for obtaining.  However, the 
United States Court of Appeals for the Federal Circuit has 
determined that such notice was inadequate because it limited 
the time period for submitting necessary evidence to 30 days 
rather than the statutorily mandated one year.  Disabled 
American Veterans, v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Service medical records dated in December 1977 show treatment 
for sinus complaints.  Post service, the veteran received 
treatment for recurrent sinusitis.  The veteran has testified 
to a continuity of symptomatology since service.  Under these 
circumstances an examination is needed to determine whether 
the current disability is related to service.

Accordingly, this case is REMANDED for the following 
development

1.  The RO should advise the veteran that 
he has up to one year after the January 
28, 2003 VCAA notice letter is provided 
to submit additional evidence.  If the 
case is returned to the Board, the Board 
will not be able to adjudicate the claim 
prior to the expiration of the one-year 
time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination.  
All necessary tests and studies should be 
accomplished, and all clinical findings 
should be set forth in detail.  Based on 
a review of the records contained in the 
claims folder and results of the 
examination, the examiner is asked to 
provide an opinion as to whether it is as 
least as likely as not that any current 
sinusitis is proximately due to or the 
result of any disease or injury incurred 
in or aggravated by service, to include 
the in-service complaint of a sinus 
condition.  The rationale for all 
opinions expressed and conclusions 
reached should be set forth.
3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1988).  

4.  After completion of the above requested 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claim.

If any benefit sought on appeal remains denied, the RO should 
furnish to the veteran an appropriate supplemental statement 
of the case, and afford him the opportunity to provide 
written or other argument in response thereto before the 
claims file is returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


